       Case 3:16-md-02741-VC Document 11516 Filed 08/10/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                       MDL No. 2741
   LIABILITY LITIGATION
                                                 Case No. 16-md-02741-VC


   This document relates to:                     ORDER DENYING
                                                 ADMINISTRATIVE MOTION TO
   ALL ACTIONS                                   RELATE CASES
                                                 Re: Dkt. No. 11257


       The administrative motion to relate City of Grand Rapids General Retirement System &

City of Grand Rapids Police & Fire Retirement System v. Bayer Aktiengesellschaft, case number

20-cv-04737-RS, to In re Roundup Products Liability Litigation is denied.


       IT IS SO ORDERED.

Dated: August 10, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
